Picture 6 [ingr20161231ex1028123d4001.jpg]

Exhibit 10.28

Ingredion Singapore Pte Ltd

21 Biopolis Rd #05-21/27 Nucleos

Singapore 138567

 

December 31, 2016

 

PERSONAL & CONFIDENTIAL

 

Jorgen KOKKE

 

 

Dear Jorgen,

 

I am pleased to confirm our employment agreement with you for the position of
Senior Vice President and President, Asia-Pacific and EMEA, reporting to Ilene
Gordon, Chairman, President & CEO on the following terms and conditions.

 

1.Commencement Date

The effective date will be January I, 2017. It is for a one year period and may
be extended subject to mutual agreement.

You will be required to observe the working rules and practices of Ingredion
Singapore Pte Ltd. then in force and as amended from time to time. You will be
subject to the disciplinary and grievance procedures recognized by Ingredion
Singapore Pte Ltd. as well. No disciplinary sanction may be imposed by Ingredion
Singapore Pte Ltd. without the prior knowledge and approval of Diane Frisch,
Senior Vice President, Human Resources.

If there is any conflict between a provision of this letter and the local
working rules and practices of Ingredion Singapore Pte Ltd., then the terms of
this letter shall apply.

 

2.Base Salary

Your annual base salary will be SGD  579,600 gross per annum and delivered over
12 months. Your salary will next be reviewed in February 2017.

 

3.  International Living Allowance

You will receive an annual gross international living allowance in the amount of
SGD 30,000. The allowance is payable with the same frequency as regular payroll.
You will be personally responsible for any actual taxes (income, social and any
local taxes) which arise from this allowance.

 

4.Car Allowance

You will receive a company car allowance in accordance with the Singapore car
policy. Currently the amount is SGD 4,000.00 per month. This allowance is
subject to change as deemed appropriate by the company.

 

5.  Accommodation

You will also be provided with a monthly gross accommodations allowance of up to
SGD 15,600. You will be personally responsible for any actual taxes (income,
social and any local taxes) which arise from this allowance.





--------------------------------------------------------------------------------

 

 

                                  

 

You will be responsible for the costs of all utilities incurred in connection
with your occupation in   Singapore, including but not limited to electricity,
gas, water and telephone supplies.

 

6.  Short-Term Incentive Plan

You will participate in the Short Term Incentive Plan with a target award of 75%
of your base salary. Your targets will be aligned with APAC and EMEA Regional
business performance. The bonus award will be calculated based on the Company’s
target award. Any such payments will be made to you after deductions for tax at
Singapore Country rates.

 

7.  Long-Term Incentive Plan

You will continue to be eligible to participate in lngredion's Long Term
Incentive Plan. All awards granted as an eligible participant of this program
are based on performance.

 

8.  Leave/Vacation Entitlement

Your annual vacation entitlement will be 30 days. In addition, the Company will
also provide you and your accompanying family with one home leave trip for every
12 months; travel class will be in accordance with the corporate travel
policy. Home leave is included in your vacation entitlement. You are required to
keep all travel ticket receipts for taxation purpose.

You will also be eligible for the public holidays in Singapore.

 

9.  Termination

Either party may terminate the employment by giving two months' written notice.
 

Upon termination, the allowances and other arrangements applicable during the
period set out in
Clause 1 above with Ingredion Singapore Pte Ltd. will cease.

If it is mutually agreed that you will work for Ingredion Singapore Pte Ltd. for
a longer term or indefinite period as set out in Clause I above, the Company
reserves the right to amend your employment terms and/or offer you employment on
an indefinite basis as a locally employed member of staff. In this event, you
will be given due notice of the changes and implementation date(s).

 

I0. Medical Coverage

You and your family will be covered under Ingredion International medical
program (currently provided by Aetna).

 

11. Term Life and Group Personal Accident Assurance

11.1 Group Term Life Assurance

You will be insured under the "Group Term Life Assurance" plan.    The benefit
is a sum assured of 36 months' base salary (subject to medical condition as
confirmed by the insurer) payable upon death.

 

11.2 Group Personal Accident Assurance

You will be insured under the Company's Group Personal Accident Assurance plan.





--------------------------------------------------------------------------------

 

 

                                  

The benefit is a sum assured of 36 months' base salary (subject to medical
condition as confirmed by the insurer) payable upon death and/or permanent
disablement by external violent and accidental means.

If you leave the Company for any reason, membership in both Plans will cease and
the coverage shall terminate as of the last day of your employment with
Ingredion Singapore Pte Ltd.

 

12. Retirement

You will be eligible to participate in the Company’s Third Country National
pension program.

Any payments and deductions linked to your retirement will be paid or deducted
through Ingredion Singapore Pte Ltd., payroll unless otherwise stated in this
Letter. All years of service with the Company is recognized under this plan.
Details of the plan has been provided to you.

 

13. Taxation

13.1 Ingredion Singapore Pte Ltd. Taxation

You will be responsible for complying with any and all applicable income tax
regulations in Ingredion Singapore Pte Ltd., and in any other countries where
you are required to pay taxes as a result of your employment. Required income
tax returns will be prepared by the Company’s designated tax services provider
(currently Deloitte Tax LLP) at the Company’s expense. If you choose to use the
services of another provider for tax matters, this will be at your own expense,
and you will no longer be provided with tax equalized benefits.

Should you choose to utilize the Company’s designated tax provider, you must
furnish all information necessary to complete your income tax returns on a
timely basis so that you and the company meet relevant fiscal and statutory
regulations.  Any additional costs incurred due to information you provide which
is incomplete, inaccurate, or not provided on a timely basis will be passed on
to you.

The company will pay for advice in relation to general circumstances required
for the preparation of your Ingredion Germany GmbH and Ingredion Singapore Pte
Ltd. country income tax returns, but if you have personal assets or investments
which may materially affect your position, then such costs of advice on these
matters will generally be your responsibility.

The Company will pay for extension filings, if applicable as well as responses
to notices received in relation to Ingredion compensation or tax positions
related to your employment.  

 

13.2 Tax – Responsibility – Regular and Incentive Compensation

While the company will provide assistance with the preparation of your returns,
unless otherwise noted, you will be personally responsible for your actual
income and social tax liabilities arising on your base salary and personal
income (i.e. Ingredion Singapore Pte Ltd. income and social taxes, trailing
Ingredion Germany GmbH country income and social taxes as well as any other
actual local tax liabilities). 

You will be responsible for any actual taxes (income, social and any other local
taxes) which arise on short and long term incentive compensation you may
receive.  This may include taxes due from your former country of
residence.  However, to the extent there is double taxation of this income, the
Company will tax protect you to paying the lower of the two actual taxes.  A tax
reimbursement calculation will be prepared as necessary along with your returns.

Any tax reimbursement or tax gross-up due to you will be made as soon as
administratively possible after the amount is determined.  However, in no event
will the tax payment be made after the later of: 



--------------------------------------------------------------------------------

 

 

                                  

(a) the end of the second tax year in which your related tax return is required
to be filed for the year to which the compensation subject to the tax payment
relates, or (b) the end of the second taxable year after your foreign tax return
or payment is due.

13.3 Tax – Responsibility – Allowances

Unless otherwise noted in this letter, any allowances you receive will be
provided to you on a net basis.

 

14. Education

Ingredion Singapore Pte Ltd. will assist the education of your children of
school age. This will encompass necessary fees for each child's education in a
private school, to include basic tuition fees and transportation costs up to an
annual maximum of USD 30,000 per child, per year.  Registration fees will also
be covered in addition to this annual maximum. Assistance is not provided for
child care, play arrangements, pre-school costs, and university or tertiary
level courses of study.

 

15. Confidentiality and Intellectual Property Rights and Non-Competition
Agreements

Your agreement with the Company regarding Confidentiality and Non-Compete shall
remain in full force during your employment and shall survive termination of
your employment in accordance with its terms.  This letter of agreement, and the
Confidentiality and Non-Compete Agreement shall constitute the entire agreement
and understanding with respect to the matters described herein, and supersede
any and all prior and/or contemporaneous agreements and understandings, oral or
written.  

 

16. Visa and Work Permit

The Company will assist you in renewing the work permit for you and your spouse
if applicable.

 

If you are in agreement with the terms set out above, please sign and return
this letter. Please initial on every page and sign this original letter as a
formal acceptance of the offer and return it to me.

Should you have any questions, please feel free to contact me.

 

Sincerely,



 

 

/s/ Diane Frisch

Diane Frisch

Sr. Vice President, Human Resources, Ingredion

 

 

To accept this offer, please sign below and initial each page.

I accept the terms and conditions set out above.

Signed /s/ Jorgen Kokke………………………………Date February 6, 2017……………………….

          Jorgen Kokke



--------------------------------------------------------------------------------